Exhibit 10.13
AMENDMENT NO. 1 TO THE
CHS INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(2010 Restatement)
CHS Inc., pursuant to the power of amendment reserved to it in Section 7.1 of
the CHS Inc. Supplemental Executive Retirement Plan (“Plan”), hereby amends the
Plan in the manner set forth below effective as of the date executed below.
Section 4.4 of the Plan is amended by the addition of the following new
paragraph (f):
     (f) Special 2011 Contribution Credit for Carl Casale. Due to the fact that
Mr. Casale will not have satisfied the eligibility service requirements to
become an active participant in the Pension Plan for 2011, his 2011 contribution
credits determined under both the Pension Plan and Section 4.2(b) of this Plan
will equal zero dollars ($0). Accordingly, if Carl Casale is an Active
Participant in this Plan on December 31, 2011, then notwithstanding
Section 4.2(b), his Pension Plan Account shall be credited with a contribution
credit equal to the amount of the contribution credit which would have been
credited under the Pension Plan as of December 31, 2011 if he had been an active
participant in the Pension Plan since January 1, 2011, except that such credit
shall be determined as if the limitations on benefits imposed by
Section 401(a)(17) and Section 415 of the Code on the Pension Plan were
disregarded and if compensation deferred upon his election under any
nonqualified plan maintained by CHS or any other participating employer in the
Pension Plan were to be taken into account as compensation under the Pension
Plan, except that amounts deferred or paid under the mandatory deferral portion
of any long term incentive compensation program maintained by such an employer
or any amounts paid under any other nonqualified plan or program maintained by
CHS or such a participating employer will not be considered part of that
compensation.
     IN WITNESS WHEREOF, CHS Inc. has caused its name to be hereunto subscribed
on this 15th day of December, 2010.

            CHS INC.
      By  /s/ John D. Johnson         John D. Johnson        Its President and
CEO     

